DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 6244788) in view of Azdasht et al. (US 8328068, hereafter “Azdasht”).
Regarding claim 1, Hernandez discloses a method for dispensing a metered feeding amount of solder balls from a solder ball reservoir to a discharge device 42/142 using a solder ball feeding device (figs. 1, 3) comprising: a solder ball reservoir 16 (fig. 1) or 116 (fig. 3) receiving an amount of solder balls 12/112, and a metering device dispensing the metered feeding amount of solder balls; wherein the metering device comprises a dispensing nozzle 40/140 with a dispensing cannula 38/138 (figs. 1, 3), and the solder ball reservoir being provided with a pressure connection 36/136 connected to a pressurized gas device 34/134 (gas supply- figs. 1,3); and introducing a pressurized gas into the solder ball feeding device by applying a pressurized gas (i.e. nitrogen or inert gas such as argon) to the amount of solder balls in a receiving chamber of the solder ball reservoir by applying a pressure cushion to the solder balls (col. 6, line thru col. 7, line 14) to release the passage of solder balls through the dispensing cannula (col. 7, lines 50-60; col. 12, lines 15-50). Examiner also notes that “metered feeding” and “pressure cushion” are generally broad terms and not limited by any feeding amount or pressure value.
Hernandez is silent as to an ultrasound device applying vibrations to the dispensing nozzle. However, using such ultrasound technique is known in the art. Azdasht (also drawn to method for dispensing solder balls) discloses a solder ball feeding device comprising a solder ball reservoir 20/43 receiving solder balls 16 and a metering device comprising an ultrasound device 46 and a dispensing nozzle 21 (fig. 4), wherein the ultrasound device applies vibrations to the dispensing nozzle (col. 5, lines 53-63). Azdasht teaches that subjecting the dispensing nozzle to ultrasound vibrations ensures that the solder balls in the outlet channel are gliding on top of one another due to the induced vibrations so that the obstruction produced in the outlet channel is cleared and flow of the solder balls through the outlet channel is enabled (col. 2, lines 47-59). Therefore,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an ultrasound device to apply vibrations to the dispensing nozzle similar to Azdasht in the solder ball feeding device of Hernandez because doing so would ensure that the solder balls in the outlet channel are gliding on top of one another due to the induced vibrations so that any potential obstruction in the outlet channel is cleared, thereby allowing smooth flow of the solder balls through the outlet. Thus, Hernandez as modified by Azdasht discloses the metering device including an ultrasound device applying vibrations to the dispensing nozzle, wherein a pressurized gas/cushion is applied to the solder balls in a receiving chamber of the solder ball reservoir while simultaneously applying vibrations to release solder balls thorough the dispensing cannula for smooth flow without obstruction.
As to claims 2-4, Azdasht shows that the ultrasound device 46 is independent of the dispensing nozzle 21, and is detachably arranged on the container body of the solder ball reservoir by a support bracket 45 (fig. 4). Hernandez as modified by Azdasht above incorporates such ultrasound device and thus, renders the claims obvious.
As to claim 5, Hernandez shows that the pressure connection 36 is arranged above a receiving chamber formed in the solder ball reservoir 20 receiving the amount of solder balls (fig. 1).
As to claim 6, Hernandez discloses that the reservoir includes an opening sealed by a lid 28, adjacent to the pressure connection 36 (fig. 1). Similarly, Azdasht shows a pressure connection 44 is arranged in a container lid 47 of the solder ball reservoir, said container lid covering the receiving chamber (fig. 4). Moreover, there is only a finite number of predictable options for arranging the pressure connection with respect to the solder ball reservoir: placing the connection inlet at any sidewall of the reservoir, near the nozzle or on the lid. In any scenario, the objective is to provide gas inlet. The claim would have been obvious because a person of ordinary skill has good reason (providing pressurized gas) to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (see MPEP 2143- exemplary rationales).
As to claim 7, Azdasht discloses that the solder ball feeding device including a sealing device to prevent the solder balls from escaping out of the discharge container (fig. 3, col. 2, lines 18-21). Specifically, Azdasht teaches the sealing device being a sealing ring 42 formed of flexible material on an upper surface 41 (fig. 3; col. 5, lines 50-52). Thus, it would have been obvious to a person of ordinary skill in the art to incorporate a sealing ring between the container lid and container body in the solder ball reservoir of Hernandez to prevent the solder balls from escaping out of the solder reservoir.
As to claims 8-9, Hernandez discloses that typically average size solder balls have a dimeter of about 0.015 to 0.02” (col. 7, lines 34-36). While the dispensing cannula 38/138 has a duct/tube diameter ranging from about 0.1 to 1.0” (col. 3, lines 46-48; col. 8, lines 15-28; col. 13, lines 10-18). In this manner, the duct dimeter of 0.10” is 5 times the 0.02” diameter of the solder balls. This encompasses the claimed range of 4 to 7 times as large as the diameter of the solder balls. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Moreover, Hernandez teaches that the any tube/duct size can be used in accordance with the rate of consumption of the solder balls for supplying desired volume and capacity (col. 8, lines 28-35). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide nozzle outlet having the recited size in the method of Hernandez in order to dispense solder balls at a desired flow rate/volume to meet target capacity. Accordingly, the claims are rendered obvious by Hernandez.
As to claim 10, Azdasht teaches that the opening cross-section of outlet channel can be easily adapted to various solder ball diameters by exchanging the nozzle and thus achieving the valve effect (col. 5, lines 21-25). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a dispensing cannula arranged in an exchangeable manner on the dispensing nozzle in the solder ball feeding device of Hernandez in order to accommodate various solder ball diameters.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new grounds of rejection does not rely on reference applied in the prior rejection for the pertinent matter specifically challenged in the arguments. Specifically, examiner notes that current rejection(s) set forth above are based on newly cited disclosure of Hernandez.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735